

NAME AND LIKENESS LICENSING AGREEMENT
 
THIS NAME AND LIKENESS LICENSING AGREEMENT (the “Agreement”), dated as of
November 5, 2008, is by and between Carley Roney (“Licensor”) and The Knot,
Inc., a Delaware corporation (the “Company”). The effective date of this
Agreement shall be January 1, 2009 (the “Effective Date”).
 
WHEREAS, the parties desire that the Company pay Licensor an annual licensing
fee for, among other things, use of her name and likeness for purpose of
appearances on behalf of The Knot or any of its subsidiaries or divisions in
person or any other appearances, in promotional television, radio or online
formats.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.  Certain Definitions.
 
1.1  “Licensed Property” means (i) Licensor’s name, image, signature, voice and
likeness and goodwill appurtenant thereto, (ii) photographic portraits,
pictures, video recordings and audio recordings of the foregoing, as applicable,
(iii) rights of publicity in and to her name, image, signature, voice, likeness,
and other elements of her persona and identity, and (iv) all common law and
statutory rights in the foregoing.
 
1.2  “Products” means any web site, magazine, book, television program, radio
program, other video and/or audio programming, mobile or wireless content,
Internet domain names, and all other online, digital, electronic and print
products and services owned, operated or produced by or for the Company, its
divisions and subsidiaries, in existence as of the Effective Date or created
thereafter.
 
1.3  All other defined terms shall have the meanings ascribed to them in this
Agreement or the recitals thereto.
 
2.  License.
 
2.1  Grant of License. Licensor hereby grants to the Company and its successors
and assigns the worldwide license and right, exclusively and during the Term (in
each case except as provided herein), to (A) use any element of the Licensed
Property for any purpose in connection with the Products, including but not
limited to (1) the publication, display, distribution and other exploitation of
such elements in and through any and all media now known or hereafter developed,
and (2) the promotion of the Company, its divisions and subsidiaries through the
appearance in person by Licensor, (B) to sub-license to, or authorize, third
parties to do the any of the foregoing, pursuant to the terms hereof, and (C)
file applications for copyright, trademark, domain name and other similar
registrations and obtain such registrations involving the Licensed Property.
 
2.2  Reservation of Rights. Use of Licensed Property, and the goodwill
associated therewith, shall inure solely to Licensor. Except for the license
granted hereunder and as otherwise provided herein, (a) as between the parties,
Licensor retains any right, title and interest in and to the Licensed Property,
and (b) the Company acknowledges and agrees that it will not have any right,
title or interest in or to the Licensed Property, and the Company shall not make
any claim of ownership or interest in or to such Licensed Property.
 
 
Confidential
 
 

--------------------------------------------------------------------------------

 
 
3.  Fees.
 
3.1  Royalties. The license granted by Licensor to the Company pursuant to this
Agreement shall be on a royalty-free basis except as set forth in this Section:
 
(a)  The Company shall pay Licensor an annual fee in the amount of one hundred
thousand dollars ($100,000), payable during the Term in twenty four (24) equal
installments on each of the Company’s regular payroll dates beginning after the
Effective Date.
 
(b)  The Company shall pay Licensor royalties equal to thirty percent (30%) of
the annual net revenues derived from the sales of the books she has authored,
edited and/or co-written for the Company, its divisions or subsidiaries. Payment
of the royalty amounts shall be accompanied by reasonable written detail of the
basis therefor. Such royalty amounts shall be payable not later than March 31 of
each year. Licensor shall have the right to audit the royalty payments no more
than once per year, and any underpayments shall be immediately due and payable
upon conclusion of the audit, plus interest at the rate of eight percent (8%)
from the 60th day following the end of the applicable quarter with respect to
which the underpaid amount was due. For the avoidance of doubt, the Company’s
obligation to pay royalties under this section shall survive any expiration or
termination of this Agreement.
 
(c)  The Company shall pay Licensor an annual non-accountable talent expense
allowance in the amount of twenty five thousand ($25,000), payable during the
Term in twenty four (24) equal installments on each of the Company’s regular
payroll dates beginning after the Effective Date. This allowance shall be used
to cover Licensor’s expenses for clothes for television, personal and other
appearances while promoting, representing and endorsing the Company; hair and
make-up expenses for maintenance and on-air appearances; and other expenses
related to Licensor’s services for the Company.
 
3.2  Past Usage. The parties acknowledge that Licensor permitted the Company to
use the Licensed Property before the Effective Date in connection with her
employment by the Company, that such use was on a royalty-free basis, and that
this Agreement does not create any right for Licensor to receive, or obligate
the Company to make, any payment in connection therewith.
 
3.3  Taxes. If required by law, all payments by the Company to you pursuant to
this Agreement will be subject to withholding of income, social security and
employment taxes, in accordance with the Company’s normal practices.
 
Confidential
 
 

--------------------------------------------------------------------------------

 
 
4.  Representations and Warranties.
 
4.1  Each party represents and warrants that:
 
(a)  it has full power (corporate or otherwise) and authority to enter into and
perform its obligations under this Agreement, and all actions necessary to
authorize the execution, delivery and performance of this Agreement have been
taken by such party; and
 
(b)  neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated herein will conflict with or result in any
breach of or event of termination under any of the terms of, or constitute a
default under or result in the termination of or the creation or imposition of
any encumbrance pursuant to, the terms of any contract or agreement to which it
is a party or by which it or any of its assets and properties are bound.
 
4.2  Licensor further represents and warrants to the Company that, as of the
Effective Date, she exclusively owns all right, title and interest throughout
the world in and to the Licensed Property, which Licensed Property has intrinsic
value,.
 
5.  Term and Termination.
 
5.1  Term. The term of the Agreement shall consist of one or more successive
one-(1) year periods, commencing on the Effective Date (the “Term”). At the
conclusion of each one-year period within the Term, the Term shall automatically
renew for another such period unless either Licensor or the Company provides
written notice to the other party at least ninety (90) days before the end of
the current period that the party providing such notice intends to terminate the
Agreement at the end of such period. Licensor may terminate the Agreement at any
time if the Company defaults on any payment obligation hereunder and does not
cure such default within thirty (30) days of receiving written notice thereof.
In addition, the Agreement shall automatically terminate (i) upon Licensor’s
death or permanent disability, or (ii) if Licensor is no longer employed by the
Company or any successor entity (except as otherwise provided by Section 5.2
below).
 
5.2  Termination. Upon a termination of this Agreement for any reason, the
license provided herein shall become non-exclusive with respect to all Products
in existence (whether publicly available or in development) on the date thereof
and shall not include a license to use the Licensed Property in connection with
any Product created thereafter, but shall otherwise continue in full force and
effect in perpetuity, which shall include the right to maintain and/or renew all
registrations then obtained or applied for. Notwithstanding anything to the
contrary in this Agreement, if Licensor is no longer employed by the Company or
any successor entity following a Change of Control (as defined in the Company’s
Amended and Restated 1999 Stock Incentive Plan) due to her termination by the
Company or its successor without “Cause” or her resignation for “Good Reason”
(as those terms are defined in her employment agreement with the Company of even
date herewith), at the option of the Company or its successor, the Agreement
shall not terminate if the Company or its successor proposes in good faith a
compensation structure, in addition to the fees payable hereunder, in
consideration of her continuation of the license granted hereunder, that is
accepted by Licensor and memorialized in a written amendment to this Agreement
executed by each party. Notwithstanding the first sentence of this section,
unless the parties enter into a written amendment to this Agreement pursuant to
the immediately preceding sentence, the license provided herein shall terminate
with respect to the Products listed on Schedule A upon any termination of this
Agreement.
 
Confidential
 
 

--------------------------------------------------------------------------------

 
 
6.  Indemnification. Each party (the “Indemnifying Party”) will indemnify,
defend, and hold harmless the other party, and the other party’s affiliates,
subsidiaries, successors and assigns (as applicable), and any of their
respective officers, directors, employees and agents (each, an “Indemnified
Party”), from and against any and all damages, liabilities, costs and expenses,
including reasonable legal fees and expenses, in any third party lawsuit or
proceeding based upon or otherwise arising out of a breach or alleged breach of
the Indemnifying Party’s representations, warranties or covenants contained
herein. Each Indemnified Party will (a) promptly notify the Indemnifying Party
of such claim; (b) provide the Indemnifying Party with reasonable information,
assistance and cooperation in defending the lawsuit or proceeding; and (c) give
the Indemnifying Party full control and sole authority over the defense and
settlement of such claim, subject to the Indemnified Party’s approval of any
such settlement, which approval will not be unreasonably withheld or delayed.
 
7.  Limitation of Liability. EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS
HEREUNDER, NEITHER PARTY WILL BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING BUT NOT LIMITED TO
DAMAGES FOR LOST DATA, LOST PROFITS, LOST REVENUE, LOST BUSINESS, ANTICIPATED
PROFITS OR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, HOWEVER CAUSED
AND UNDER ANY THEORY OF LIABILITY, INCLUDING BUT NOT LIMITED TO CONTRACT OR TORT
(INCLUDING PRODUCTS LIABILITY, STRICT LIABILITY AND NEGLIGENCE), AND WHETHER OR
NOT SUCH PARTY WAS OR SHOULD HAVE BEEN AWARE OR ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY STATED HEREIN.
 
8.  Miscellaneous.
 
8.1  Successors and Assigns. This Agreement is assignable by the Company to any
successor of the Company which acquires all or substantially all of the stock,
assets or businesses of the Company, whether by sale, merger, recapitalization
or other business combination, without Licensor's consent, provided that any
such successor or assignee shall provide Licensor with a written agreement that
it shall be bound by all the terms of this Agreement. This Agreement shall be
assignable by Licensor to any entity controlled by her, and inure to the benefit
of and be binding upon the successors, legal representative, heirs and assigns
of Licensor. Except as specified in this Section, this Agreement is not
assignable.
 
8.2  Third-Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
Confidential
 
 

--------------------------------------------------------------------------------

 
 
8.3  Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to principles of conflicts of law.
 
8.4  Titles and Subtitles. The titles, subtitles and defined terms used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
8.5  Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified; (ii) when sent by facsimile if sent during normal business hours
of the recipient, or if not, then on the next business day; (iii) three days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one day after deposit with an
internationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be to the addresses as
set forth below or at such other address as a party may designate pursuant to
notice given by such party in accordance with the terms of this section:


If to Licensor:
Carley Roney
 
c/o The Knot, Inc.
 
462 Broadway, 6th Floor
 
New York, NY 10013
   
With a copy to:
Wendi S. Lazar, Esq.
 
Outten & Golden LLP
 
3 Park Avenue, 29th Floor
 
New York, NY 10016
 
Fax: (212) 977-4005
   
If to the Company:
The Knot, Inc.
 
Attention: General Counsel
 
462 Broadway, 6th Floor
 
New York, NY 10013
 
Fax: (877) 329-8060

 
8.6  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of each of the parties hereto (or their respective successors or
permitted assigns).
 
8.7  Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
8.8  Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereto and no party shall be liable
or bound to another party in any manner by any warranties, representations or
covenants except as specifically set forth herein.
 
Confidential
 
 

--------------------------------------------------------------------------------

 
8.9  No Employment Contract. Neither the execution of this Agreement nor the
performance of any of the Company’s obligations hereunder shall confer upon
Licensor any right to continue in the employment of the Company and nor do
either constitute an agreement by the Company to employ or to continue to employ
Licensor during the entire, or any portion of, the Term.
 
8.10  Remedies. The parties agree that the remedies at law for any material
breach or threatened material breach of this Agreement, including monetary
damages, are inadequate compensation for any loss and that the non-breaching
party shall be entitled to seek specific performance of this Agreement. The
parties hereto waive any defense to such claim that a remedy at law would be
adequate. In the event of any actual or threatened material default in, or
material breach of, any of the terms hereof, the party aggrieved thereby shall
have the right to seek specific performance and injunctive or other equitable
relief with respect to its rights hereunder, in addition to any remedies
available at law.
 
8.11  Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
Confidential
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.  
 
 

 
/s/ CARLEY RONEY 
 
CARLEY RONEY
             
THE KNOT, INC.
     
By: /s/ IRA CARLIN 
 
Name: Ira Carlin
 
Title: Chairman, Compensation Committee of the Board of Directors

 
Confidential
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A



·  
“Ask Carley” column (page on Company website and related homepage promotion) -
the Company may not use Carley Roney’s name, image or likeness in connection
with the columns, but can use the text of the columns without those elements.




·  
Personal stories and personal photos related to Carley Roney - the Company may
not use photos from Carley Roney’s wedding, but can use the story (which shall
be presented in a manner substantially similar to the current presentation) and
her name in the story.




·  
Editor in Chief photos (pages on The Knot, The Nest and The Bump websites and in
the related magazines) - the Company may not use Carley Roney’s name, image
(photographic or otherwise) or likeness.



Confidential
 
 

--------------------------------------------------------------------------------

 